Citation Nr: 1133155	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-41 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.

The Board observes that the Veteran's July 2008 notice of disagreement included the issue of entitlement to an increased rating for bilateral hearing loss; however, the Board notes that the Veteran's substantive appeal expressly limited his appeal to the pes planus and TDIU issues.  Thus, the Board finds that the bilateral hearing loss issue is not in appellate status.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.202 (2010).

The issue of entitlement to an increased rating for bilateral hearing loss was raised by the August 2011 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral pes planus is severe, and results in a disability picture which more nearly approximates objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Veteran's bilateral pes planus is not pronounced, nor is it manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected bilateral pes planus have not been met for the period under appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, and Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2007.  This notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the December 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist 

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records, VA treatment records, and private treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

With regard to the issue of entitlement to an increased rating for bilateral pes planus, the Veteran was afforded VA examinations in August 2007 and April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient detail so that the Board's evaluation is a fully informed one.  Thus, the Board finds that further examination is not necessary, with regard to the increased rating claim.

For all the foregoing reasons, with regard to the increased rating claim, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled, and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

I.  Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Briefly, the Veteran contends that the severity of his service-connected bilateral pes planus warrants a higher disability rating.  This disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a noncompensable rating is warranted for mild pes planus, with symptoms relieved by built-up shoe or arch supports.  A 10 percent rating is warranted for moderate pes planus (bilateral or unilateral), with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating for bilateral pes planus (20 percent rating for unilateral pes planus) is warranted for severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating for bilateral pes planus (30 percent rating for unilateral pes planus) is warranted for pronounced disability, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

II.  Factual Background & Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral pes planus warrants a higher disability rating.  Historically, service connection was granted for bilateral weak feet in September 1958, with a 10 percent disability rating assigned, effective May 6, 1958.  Then, a May 1992 rating decision increased the disability rating to 30 percent, effective February 10, 1992.  Subsequently, the Veteran filed an increased rating claim in May 2007.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

The Veteran was afforded a VA medical examination in August 2007.  The examiner, a podiatrist, noted that the Veteran's claims file was available and reviewed.  During the examination, the Veteran claimed to be unable to stand on his feet and reported a history of "arch surgery" of the right foot and spur removal surgery for the left foot, and that both surgeries were done in the 1980s by private physicians.  The examiner noted that the Veteran had diabetes mellitus and wore diabetic shoe wear during the examination.  The examiner also noted that the Veteran came to the examination using a motorized scooter.

Physical examination revealed that the Veteran had a moderate pes planus foot type bilaterally and symmetrically with collapse of the longitudinal arches bilaterally and symmetrically, but preserved form and function of tibialis posterior and tendo Achillis bilaterally.  The Veteran did not have pain upon manipulation of either foot.  Tendo Achillis alignment was normal weightbearing and nonweightbearing.  Light touch sensation was diminished affecting both feet.  Mild hammertoe contractures were present affecting toes 2-5 bilaterally.  The Veteran moved with antalgia at the level of the feet, knees, and back, and demonstrated abnormal gait with antalgia in and about those regions.  The Veteran had clinical evidence of prior exostectomy by dorsal longitudinal incision overlying the left second metatarsocuneiform articulation without substantial recurrence.  The Veteran did not have evidence of "arch surgery" for the right foot.  Pulses were palpable bilaterally.  The Veteran demonstrated normal weightbearing without abnormal shoe wear pattern or callosities.  The podiatrist noted that the Veteran's walking ability, standing ability, and distance tolerance were difficult to assess, but based on the Veteran's presentation and demonstration during the examination, the podiatrist stated that he would characterize the Veteran as at least moderately limited for those particular capacities.  The podiatrist stated that the Veteran's assistive devices included the motorized scooter, which was present.  The podiatrist noted that the motorized scooter apparently was not substantially required at home, but was used for out trips and doctor visits or assessments.  The Veteran did not demonstrate substantial range of motion limitations with attention to either foot.  The podiatrist stated that, despite the Veteran's diagnosis of diabetes mellitus and his relatively advanced age, the Veteran did not demonstrate substantial vascular changes with attention to either foot.  There was no painful motion, edema, weakness, instability, or substantial focal tenderness with attention to either foot.

The podiatrist diagnosed the Veteran with bilateral pes planus; bilateral hammertoe deformities, mild and reducible; and peripheral polyneuropathy of diabetes.  The podiatrist concluded that the Veteran did not demonstrate that he could discern debility of the Veteran's feet which would preclude substantial ambulation or create a circumstance of unemployability.  The podiatrist found that ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.

VA treatment records reflect the Veteran's complaints of and treatment for bilateral pes planus.  A VA podiatry note from January 2008 documents that the Veteran had complaints of pain on the dorsum of his feet, with specific complaints of a sharp pain on the right dorsum that is precipitated with any movement of the foot and with walking.  An x-ray of the Veteran's foot revealed reversal of the plantar arch with degenerative changes involving the intertarsal joints and with hammer toe deformity, but no other abnormality was seen.  A VA podiatry note from July 2009 documents that the Veteran had complaints of painful elongated nails, but denied any other new complaints.  It was noted that the Veteran had received a new pair of shoes with inserts and socks, and that he found them to be very comfortable and liked them.  Range of motion of the Veteran's pedal joints revealed no pop or pain.  A VA podiatry note from November 2009 documents that the Veteran had complaints of painful elongated nails and a burning sensation of the legs and feet.  The Veteran was assessed with onychomycosis and neuropathic pain.

Subsequently, in April 2010, the Veteran was afforded another VA medical examination.  The examiner was the same podiatrist who administered the August 2007 VA examination.  The podiatrist noted that the Veteran had a history of foot problems that included arch pain aggravated by standing, for which he had not had any specific or significant treatment in service or thereafter until recently with the diagnosis of diabetes and the dispensing/placement of diabetic shoe wear and therapeutic diabetic insoles, which were worn at the time of the examination.  The Veteran reported that the use of the shoes and insoles had contributed to some relief of longitudinal arch pain.  The Veteran had a complaint of burning pain affecting his feet, especially at night.  The podiatrist noted that the Veteran's diagnosis of diabetes was known for three years, and for which he had been symptomatically managed with medication in conventional dose and schedule and also with topical medication, both with some mild relief for his pattern of burning pain.

Physical examination revealed that the Veteran exhibited a moderate to severe pes planovalgus foot type bilaterally and symmetrically with minimal preservation of the longitudinal arches for both feet.  The Veteran had normal form and function of tibialis posterior and tendo Achillis bilaterally.  The Veteran did not have pain upon manipulation of either foot.  Tendo Achillis alignment was rectus nonweightbearing and mildly valgus weightbearing bilaterally.  There was no painful motion, edema, weakness, or instability with attention to either foot, and there was equivocal mild tenderness to palpation in the course of the plantar fascia in the soles of both feet.  Functional limitations for standing and walking were more pronounced related to pathology at the level of the knees with clinically apparent limited range of motion, painful range of motion, difficulty walking and abnormal gait, but not significantly or specifically related to the feet in and of themselves.  The Veteran's gait was abnormal with a wide base and antalgia.  Weightbearing was normal without abnormal shoe wear pattern or callosities.  The podiatrist found that the Veteran's walking ability, standing ability, and distance tolerance would be considered moderately impaired regarding the level of the knees bilaterally, but not necessarily or significantly related to the feet.  The Veteran had assistive devices in the form of a cane, which was used in the right had for ambulation during the day of the examination.  The Veteran did not use prosthetics, but he did have diabetic shoe wear with diabetic insoles.  There was no range of motion limitations regarding either foot.  There were no vascular changes regarding either lower extremity.  Tenderness was identified in the course of the plantar fascia in the soles of both feet and incidental findings included hammer toes deformities, number 2 through 5, bilaterally, which was more pronounced with standing examination.  The podiatrist diagnosed the Veteran with bilateral pes planus.

The Veteran and his representative have submitted multiple statements regarding the contention that the severity of his bilateral pes planus warrants a higher disability rating.

The Board has considered the Veteran's contentions carefully.  There is no doubt that the Veteran's service-connected bilateral pes planus results in impairment.  Nevertheless, the Board must apply the regulatory criteria for assigning ratings for bilateral pes planus.  In this case, competent medical evidence offering detailed medical findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the Veteran's bilateral pes planus.  The Board has determined that the Veteran is not entitled to more than a 30 percent disability rating under Diagnostic Code 5276.

The Board notes that in order to warrant a rating in excess of 30 percent, his disability must be pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The Board finds that the evidence in the claims file does not support the granting of a rating in excess of 30 percent.  In this regard, the Board notes, again, that the podiatrist determined in August 2007 that the Veteran's bilateral foot disability was moderate, as well as moderate to severe in April 2010.  In addition, in April 2010, the podiatrist found that the Veteran did not have pain upon manipulation of either foot, there was no painful motion, edema, weakness, or instability, and there was only mild tenderness of plantar surfaces of the feet.  Furthermore, the evidence shows that the Veteran's bilateral foot disability is improved by orthopedic shoes and appliances.

The Veteran's complaints and findings of bilateral foot pain have been duly noted and are properly reflected in the current 30 percent evaluation for overall severe impairment manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Clearly, the Board has considered the Veteran's complaints, including that he experiences pain and swelling on use.  However, in view of the examination findings and those noted in VA outpatient records, the Board finds that the medical evidence does not support the next higher, 50 percent, evaluation for pronounced impairment under Diagnostic Code 5276, the appropriate diagnostic code for evaluating his disability.

In addition, staged ratings are not applicable since at no point did the Veteran's bilateral pes planus even remotely approximate the criteria for a rating greater than 30 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on his work functioning.  As noted in the Introduction, the TDIU issue is addressed in the Remand section.  However, the Board also notes that the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in the diagnostic codes.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of his bilateral pes planus.


ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus is not warranted.  To this extent, the appeal is denied.


REMAND

The Board notes that the Veteran was afforded VA medical examinations for his claimed TDIU in August 2007 and April 2010.  In this regard, the Board notes that the April 2010 VA examination report addressing the Veteran's service-connected bilateral pes planus states that the examination was in order to address the issue of the effect of the disability on the Veteran's ability to be gainfully employed.  However, the Board notes that the examination report did not discuss how the Veteran's service-connected bilateral pes planus affects his employability.  Therefore, the Board finds that the April 2010 VA medical examination addressing the Veteran's foot disability is arguably inadequate with regard to the TDIU issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  Therefore, the Board finds that obtaining another VA examination and medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed in order to more fully address the TDIU issue.

Lastly, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the South Texas Veterans Health Care System since January 2010.

2.  Then, after obtaining the requested VA treatment records, the Veteran should be scheduled for an appropriate VA examination (or examinations) to determine the his employability.  It is imperative that the claims folder be reviewed in conjunction with the examination(s).

The examiner(s) should specifically offer an opinion as to whether it is at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's service-connected disabilities (without regard to age or nonservice-connected disabilities) render him unable to obtain and retain gainful employment.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report(s) obtained and ensure that an adequate opinion with rationale has been offered.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a TDIU is warranted.  If the TDIU issue is not granted, the Veteran should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review of the TDIU issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


